Industrial emissions (integrated pollution prevention and control) (recast) (debate)
The next item is the recommendation for second reading on behalf of the Committee on the Environment, Public Health and Food Safety on the common position adopted by the Council at first reading with a view to the adoption of the European Parliament and Council Directive on industrial emissions (integrated prevention and control of pollution) (recast version) (rapporteur: Holger Krahmer) (11962/3/2009 - C7-0034/2010 -.
Mr President, this debate was timed badly. I would like to have seen the Dutch team win, even if for the last time in this World Cup. This is perhaps a bad omen, because we are no longer allowed to watch, so they will probably not win after all.
Commissioner, today - or more precisely tomorrow - we are completing a legislative package that we have been discussing for more than two years. It is not just controversy that is responsible for this, but also the European elections that have taken place in the meantime, and also the entry into force of a new EU Treaty which has meant that we have had to adjust a few things.
However, I think that, if we can draw a conclusion from today's debate, it is that we are voting on a compromise which completely deserves to be approved, even if, in some areas, we might do so with gritted teeth.
I would like to emphasise two aspects. The first is the environmental requirements in industrial plants. What we are talking about here is the better implementation of best available techniques in Europe. I think that we have found a paragraph of exceptions in the compromise which is currently before us which gives the European Commission - Mr Potočnik, here I am addressing you directly - the tools to ensure over the next few years, better and more firmly than has been the case up to now, that the approximately 52 000 industrial plants in Europe which are affected by this finally make better use of best available techniques than they currently do.
I have heard many arguments in this debate. I would like to take up one of these and deflect it, because I cannot comprehend it at all. It has often been said to me that the use of best available techniques is too expensive and that we will thereby endanger the competitiveness of European industry, and even more so in the crisis. I do not like to remember my past, but I come from the former GDR, East Germany. The economic and ecological collapse of the GDR was attributable to the fact that for decades, we neglected to invest in up-to-date technology.
I think that every industry and every industrial enterprise, for its existence, needs to invest in up-to-date technology, because otherwise it will become less competitive, and this naturally means also reducing emissions of pollutants. Today, we have the opportunity to bring in a law which will improve this situation from which we are starting.
The second part of the directive - and here we have some of the gritted teeth that I mentioned - deals with large combustion plants. We are talking once more - as we did before with the last directive - about renewing exceptions up to 2020, and in some cases 2023, for large combustion plants which do not have to achieve the environmental obligations and, in particular, the limits on air pollutants.
Here I call on the Council, but also perhaps all of us here, to consider very carefully how sensible it really is that we regularly bring in ambitious environmental targets, and we discuss them and welcome them here, but always, whenever it comes to implementing them and transforming them into concrete legislation, then a tragedy begins in Europe. Then it suddenly becomes clear to the Member States how much it costs, which bills we have to pay, and then, as a rule, the ones who have done this in advance are punished.
There are a number of Member States which now already meet the obligations, and which will, in the end, be left out in the cold. I will say it here once again: whether we are talking about industrial plants or large combustion plants - which essentially means coal power stations - we are not dealing with science fiction. We are not talking about things which are not available; on the contrary, this is up-to-date technology. Best available techniques - what is available on the market given competitive and cost factors - can be incorporated into these plants, and today, against this background, we are completing a legislative package which I think is better than what is currently in force, and therefore I would encourage us all to approve it. I would also like to thank my fellow Members, who, while sometimes pulling no punches, have worked with me on this for the last two years, for their support, their legwork and, above all, for the fact that almost all of the main groups have subscribed to this compromise.
Member of the Commission. - Mr President, since I am also a sports fan I share your views, but there is a comfortable 3-1 lead for the Netherlands, and I think the proposal we are discussing today is worth being here for.
We are at the threshold of an agreement on industrial emissions that will bring European Union action to reduce pollution from the largest industrial sources into line with ambitious environmental objectives. At the same time, it will provide opportunities for eco-innovation and strengthen sustainable production methods in important sectors of our economy.
We would not have reached this point if it were not for the hard work of the European Parliament on this important dossier. I would like to thank and congratulate the rapporteur, Mr Holger Krahmer, as well as the Committee on the Environment, Public Health and Food Safety, for the excellent work carried out on the proposal for a directive on industrial emissions.
This directive represents a significant step forward in the control of industrial pollution in the European Union. We presently find ourselves in a situation where industrial pollution accounts for over 80% of emissions of sulphur dioxide, over 40% of dust and over 30% of nitrogen oxides. We find ourselves also in a situation where implementation at local level, with differing applications of best available techniques, is diverse.
It is therefore very clear that the status quo is insufficient, not only in terms of protection of the environment, but also in terms of distortion of competition.
The strengthening of two of the core elements of the legislation - the application of the best available techniques as a rule, and revised emission limit values for major sectors - is absolutely necessary, and I am happy to see that Parliament shares this point of view.
Action here will ensure that industrial installations throughout the European Union achieve high environmental standards and protect the health and well-being of our citizens. It also provides us with the opportunity to stimulate eco-innovation.
The work of the European Parliament, as I already mentioned, has been key in reaching an agreement that maintains the environmental integrity of the Commission's proposal and that, on a number of occasions in the institutional process, seemed unachievable. By voting now to agree on this directive, Parliament can demonstrate its true commitment to reducing pollution from industry.
The Commission can accept the compromise package - and it is a compromise - in order to reach an agreement on this directive at second reading, and I would encourage Parliament adopt the same position.
Mr President, ladies and gentlemen, first of all, I should particularly like to compliment our rapporteur, Mr Krahmer, since we all know that we have truly achieved a result which at times seemed hopeless. I would like to point out that this directive, this dossier, was thought to be at serious risk of going to conciliation.
Therefore, as we have also heard from the Commissioner, it is obvious to all that we are dealing with a piece of work which has been complex and which has required a great deal of time. One need only reflect that this is a directive from 1996 and that the work done brings us to the fifth and most important amendment of the directive on industrial emissions.
These few bits of information alone tell us, I believe, about all the shortcomings and defects of this legislation. The directive has proved difficult to implement - I would note that infraction procedures have been opened against nine Member States - and has a sphere of application so wide that at times it is actually inappropriate. So, all of this - we must not hide from it - has led to great efforts, has required sacrifices from all institutions involved, all political groups and all national delegations, and it has frequently put us face-to-face with truly difficult choices.
However, this evening, I am here to say with conviction that, in my opinion, we have achieved the best possible result to protect competition, the environment, and European industrial and employment policy. We truly have, on the one hand, a directive which imposes common obligations on all Member States and, on the other, a directive which also allows the necessary flexibility.
So, I truly hope that the results of this recasting have an immediate effect on reducing administrative burdens and, in the medium term, improve environmental performance and strengthen European industry.
Mr President, I would like to begin by thanking Mr Krahmer for having pushed for ambitious legislation. I would also like to thank everyone who has given their support and come up with proposals, because the work that has been done on this directive is important. The directive covers more than 50 000 industrial plants, in other words, plants that employ a lot of people while, at the same time, being the cause of a large proportion of the air pollution and which therefore have an impact on the environment and people's health. The proposal that we will be voting on tomorrow is far from perfect, but nevertheless represents a definite step in the right direction compared with current legislation. It is therefore worth voting for.
The main problem is that we are extending the time limit for exemptions for large combustion plants, despite the fact that they are responsible for 90% of the industrial emissions of sulphur dioxide and nitrogen dioxide. On this issue, we were quite simply not able to get the better of the Conservative parties in the Council and the European Parliament, which I feel is unfortunate. Nevertheless, the positive aspect of the proposal that we are to vote on tomorrow is the fact that, in future, there will be stricter and clearer conditions for when exemptions can be granted. The main priority of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament was precisely this, namely to create order and a stronger wording that would mean that there can de facto be fewer exemptions than there are today. I am pleased that we succeeded in achieving this.
At the same time, the best available technique and reference documents will play more of a key role, and the industry will have a great deal of flexibility to make the necessary investments. Overall, this may mean that we create the conditions for taking a step towards a reduction in industrial emissions and all of the positive consequences that that will entail for health and the environment. At the same time, we will also be taking steps towards fairer competition, as the amendments will provide the impetus for better implementation with regard to emission limits. Last but not least, additional and safer jobs will be created when our part of the world has to face up to competition from countries where large investments are currently being made in precisely this type of transition. Mr Krahmer, we must not end up in a situation like that of East Germany where we are lagging behind.
on behalf of the ALDE Group. - Mr President, Holger Krahmer and I do not always agree about environmental legislation and the degree to which it should be enforced, but on this measure, I think we have found ourselves very close despite the fact that many of the arguments he has put to his colleagues have been nationalistic.
He has been able to argue that, with regard to this legislation, Germany has applied it effectively, or more effectively than any other Member State, including my own. This places Germany at a competitive disadvantage compared to others. This is an argument that can apply to many aspects of environmental legislation. There has to be a level playing field. The legislation that we put in force has to be applied equally and effectively across the European Union if we are to protect the environment, and if we are to ensure that certain countries do not gain a competitive advantage by not investing in the improvements that are necessary to make that possible.
The question is that we have now recast this legislation. We have not perhaps relaxed it, but we have addressed the fact that the first measure failed to be applied by Member States. Member States have got off the hook. My Member State, the United Kingdom, has got off the hook. It has not done what Germany did.
So, I ask the Commissioner in his response to tell us exactly - to put on the record - what is there in this new legislation that will ensure that Member States actually do what they are required to do?
Mr President, I shall keep it brief, as the Netherlands-Uruguay match is still going on. We are leading by three goals to one, so it looks as though the Netherlands will reach the final. I shall keep it brief, then, as I want to catch the end of the game.
Moving on to this directive, it is an incredibly important one as regards air quality for all Europe's inhabitants. In the light of this, I am truly disappointed with the course of the negotiations. I am pleased that my fellow Member, Mr Davies, has cited his own Member State, his own government, as that is one of the governments that has continuously obstructed any tightening of this piece of legislation. This has meant that, for example, the Netherlands currently suffers more air pollution from three filthy coal-fired power stations in the United Kingdom than from the 11 Dutch power stations. This indicates very clearly how uneven the playing field is in terms of air quality and of our approach to industry. The Netherlands, and also Germany, the home country of my colleague Mr Krahmer, has implemented this very well and very strictly, whilst other countries, such as Italy and the United Kingdom, have been failing to do so for years. It is crystal clear that this legislation needs to be tightened up, and so it pains me to see Italy and the United Kingdom, in particular, blocking improvements time and again in the Council.
Nevertheless, when all is said and done, I am a definite supporter of this tightening up. After all, although they have another 12 years, afterwards even the power stations in the United Kingdom and Italy, and also elsewhere in Europe, will have to comply with the high standards, thus guaranteeing the health of our citizens in all the EU Member States. At the end of the day, that is what this is all about.
Therefore, the Group of the Greens/European Free Alliance will ultimately be voting in favour of this legislation, but with a heavy heart, as it has been such heavy going. So often, we hear all MEPs speak of the need for a level playing field, but when it comes to implementing this for the sake of clean air, many Member States back out and lag behind. This shortcoming remains but, at the end of the day, it will not be long before all Member States have to comply. We are to be given a level playing field and we are to have clean air. That is something worth voting in favour of, although the process has been disappointing, with a number of Member States letting us down. At the end of the day, however, we are making progress. I believe that the match is now over, and that the Netherlands has reached the final.
on behalf of the ECR Group. - Mr President, I hope that Mr Eickhout's disappointment at the legislation we are discussing this evening is mitigated by a famous victory for the Netherlands, using perhaps the best available football techniques in their game this evening. Sadly, England could not be there, but never mind; we cannot have everything.
Moving to the subject of the debate, I would first of all like to pay tribute to the work that Holger Krahmer did. It was a very long, complicated piece of legislation and he genuinely worked to involve all of the political groups and all of the different shades of opinion in this debate. We have reached, in the end, what is an acceptable compromise. Nobody got what they wanted - perhaps that is the mark of good European legislation but it is a bit of a messy fudge - and nobody is happy. Member States are not particularly happy. Certainly some Members of this House are very unhappy.
I hope Mr Eickhout's unhappiness is mitigated later but, nevertheless, it is a good overall result. The compromises reached are, in my view, a good balance between, on the one hand, protecting the environment but, on the other, taking into account some of the quite legitimate concerns held by some Member States that forcing a lot of coal plants to close early would actually be a bad thing for the environment - what would the power be replaced by? We have our long-term emissions legislation and directives to meet, which would be compromised by forcing too many plants to close early, and, at the end of the day, all the improvements we want to see have to be paid for by somebody. At the end of the day, that is always the consumer. We have a recession across Europe and we must be careful to get the balance right between environmental protection and costly improvements.
Mr President, Commissioner, Mr Krahmer, ladies and gentlemen, the new directive will create a new, more demanding and up-to-date legislative framework for industrial emissions, which we consider to be an important step forward for better defence of the environment and of public health, particularly of those living and working near industrial complexes or in areas affected by them.
By setting limits to emissions of an expanded series of pollutants and establishing the need to adapt high-emissions industries to these limits using the improved technologies that are available, an important principle is established: that in order to protect the environment and public health, we must implement in productive processes the best technology that scientific and technological development made available to us, particularly in those with the greatest environmental impact.
This is also the approach we support for carbon dioxide and other greenhouse gas emissions. As an alternative to the use of market instruments such as carbon trading, which the European Union has been supporting, we propose a legislative approach that is environmentally efficient and socially just, in contrast to what happens with the commercial approach.
For this reason, we welcome the rejection at this second reading of the application of emissions trading to nitrogen dioxide and sulphur dioxide as some have suggested, and we have noted the amendment that clarifies the possibility of also setting limits, and hence an approach by legislation and not by the market, for carbon dioxide and other greenhouse gases subject to the European trading system for emission licenses.
Nevertheless, while continuing this overall effort to reduce emissions, we must not forget the differences that exist between Member States and the specificities of each, such as the respective productive systems and conditions of production, as well as the ability to implement the necessary adaptations in technology and productive processes.
This commitment ensures that this varied reality will be observed. The appropriate and justified amendments that are envisaged, alongside the national transition plans, ensure the flexibility needed for the implementation of the improved technologies that are available, without compromising the original goals of protecting the environment and public health.
We also appreciate the possibility expressed for Member States to maintain or adopt stricter protection measures than those set in the present directive, namely regarding the aforementioned greenhouse gas emissions.
In order to safeguard sustainable production in the various Member States and regions, this new legislative framework must be complemented with EU measures supporting the modernisation of productive systems, especially in the more vulnerable economies.
Finally, it is also essential to support investment in public research and development to ensure that the best technologies available are developed and continuously improved.
Mr President, ladies and gentlemen, the measure being examined today is one of the most important in the entire legislature and shall indeed have significant economic ramifications.
We began with a text approved in committee with the Lega Nord delegation voting against it since, as it was initially proposed, it would have brought the closure of many industrial plants and the restructuring of others. Following the Council's block and a series of trialogues held between the Committee on the Environment, Public Health and Food Safety, the Council and the Commission, it was revised and amended with, in our view, an overall improvement.
Today, we shall vote on a text which increases attention towards the environment by industries but which, at the same time, does not have an excessive impact on the European industrial economy, particularly in the time of crisis which we are currently going through. Respect for the environment does not mean closing European industrial plants, because these facilities would simply move to third countries or emerging markets where environmental controls are non-existent.
Indeed, China recently declared that it has no intention of reducing its ratio of energy source usage - 80% coal to 20% oil - and, in fact, has declared that it wants to double its energy needs by 2020. Closing or moving businesses from Europe to other countries brings no advantage to the global environment, only lost jobs and aggravation of the economic crisis.
(EL) Mr President, the compromise achieved with the Council, which we shall be called on to vote for tomorrow, finalises the framework for industrial emissions in Europe over coming decades. It is a legislative success because, at a time of serious economic difficulty and important environmental challenges, a logical, realistic and balanced solution is being promoted.
This applies in particular to the transitional national plans which will apply to large power plants. In my country, in Greece, the initial provisions required immediate adjustment, which put thousands of jobs and the country's energy security in danger or, alternatively, would have required new filters worth hundreds of millions of euro to be fitted to old plants due for closure in three to four years. In other words, either we would have wasted a massive amount of money or we would have had to pay a huge economic and social cost.
Unfortunately, the electricity market is not yet a single market. It will take time to achieve that objective. If, therefore, we seek draconian measures for just one aspect of the market, then that will generate serious costs to states on the rim of the Union which, as yet, have no interconnections or contact with the rest of the single market.
With the compromise, on the other hand, between national plans, we have achieved - albeit belatedly - huge environmental benefits which will accrue at different times, depending on the real conditions and situation in each Member State, at no huge social cost. It is a judicious arrangement with which those of us who warmly supported it have every reason to be satisfied.
(DE) Mr President, Commissioner Potočnik has thanked this Parliament emphatically for the fact that we have stayed so hard-headed with this legislative package, and that we have contributed to the big push forward that will now take place on the prevention of air pollution. The thanks for this must, of course, go to our rapporteur, Mr Krahmer, for his excellent work, but also to all the shadow rapporteurs and the others who stayed with us on this objective to make Europe's air cleaner.
The European Environment Agency has given us a report which shows that in some areas, we still have a bad situation as regards air pollution, nitrogen oxides and dust. Commissioner, you said it yourself. Now we hope that, with this new amendment, you will also have a tool for carrying out controls. We hope that you will also really implement this in a hard-headed manner and not accept any major exemptions or time wasting. After all, the previous directive dates from 1996 - that is, 14 years ago!
I can understand the new Member States such as Poland and others, but I cannot understand the old Member States at all - the fact that in all these years, so little has been done, and the arguments that we hear again in this instance too, with regard to jobs and costs. Well, of course, these things always turn out badly; if we wait too long, then everything comes at once. If we do our work on time, then we can also carry out innovations and still protect jobs.
Thus we have a great success, though it is spoiled somewhat by the large combustion plants. The small fry are arrested, while the big fish are allowed to go free. What happens so often in life is also unfortunately happening here with industrial plants.
(CS) It is clearly very important to press for reductions in emissions of hazardous substances by industry. This process is very important. On the other hand, we should not follow a purely bureaucratic line, because it might be the case that, through the influence of the economy and pressure for different solutions, we might achieve quite the opposite. Companies might close and the costs for solving the resulting problems will be much higher than if we really tried to find the best solution.
Nor am I convinced that it is possible to pressurise companies only to seek out and use the best technologies, but I see it as an important mechanism for seeking out the best solution and for really reducing emissions. I speak here as a man who was, for 16 years, a mayor and governor of a very complex industrial region, where it was often necessary to make very difficult choices through negotiation.
(FI) Mr President, this directive on industrial emissions will actually impose stricter emission limits for dust, nitrogen oxides and sulphur dioxide. This is the least we must do for the sake of human health and the environment. Even after this directive, the situation will not really be good anywhere in Europe.
I am especially sorry that both the number and size of the exemptions were so great under this compromise. It is quite pointless to imagine that by doing this we are doing a service to our industry or our levels of competitiveness: on the contrary, in order to implement the EU 2020 strategy, for example, we should be investing in green growth, resource efficiency and clean competitiveness. Something else that grieves me about this proposal is that no progress is being made in the areas of emissions into the soil and competency. I do hope, given how difficult the situation is of course, that the Commission will be able to implement prompt and effective measures under the Soil Directive.
Of course, it is a good compromise. I am especially pleased about the inclusion of the best available techniques principle, although the European safety networks, the minimum requirements, are only at the needs assessment stage, particularly with respect to exemptions. I think that it is especially important that there has been mention of the fact that this directive will naturally not prevent Member States from applying more stringent and better legislation, and this applies to greenhouse gases too. I hope that, when the directive comes to be amended and brought up to date in the future, the Commission also makes carbon dioxide emissions part of an integrated environmental monitoring system, because this is the right and effective way to go about things.
(CS) I would first like to express my genuine admiration for the rapporteur, Mr Krahmer, and for an incredible piece of work, not only from a professional, but also from a negotiating standpoint, because to achieve a compromise and such a balanced result in the case of complex and sensitive legislation of this type is an almost superhuman performance. The new directive finally unifies the procedures applied in the European Union, and contributes towards reducing the administrative burden, ending disunity in the implementation and enforcement of the regulations in the Member States. I notice, of course, a certain dissatisfaction with the result of the trialogue negotiations in my country among civic groups and the regions, but I am, at the same time, aware that although the European Parliament did not manage to carry through all of its requirements and comments, a strong compromise was achieved, which will bring a real reduction in emissions and improvements to the environment, and not only in Europe.
The transitional national plans, together with the possibility of exemptions for large combustion plants, will slow down the modernisation process to some extent, but will, at the same time, provide national economies that depend on coal for power with an opportunity to innovate, and to do so within realistic time periods. The requirement to create a European rescue network was watered down but, of course, the European Commission must reconsider the minimum emission levels at regular intervals, thereby creating a definite basis for a European emissions standard. Strict rules have been pushed through for granting postponements over the introduction of the best available techniques, with a considerable level of flexibility provided to the relevant bodies. After tomorrow's vote, therefore, it will be time for them to take responsibility, and especially for the Commission to take responsibility and deal with the pressure, since the compromise version of the directive is a foundation, and genuine success will depend on the implementation process in the Member States.
(PL) Mr President, stricter principles on industrial gas emissions and fulfilling obligations concerning environmental protection are the main objectives of changes to legislation for industrial facilities in the European Union. The draft directive on industrial emissions, which combines and amends eight existing directives, is crucial from the point of view of improving the condition of the environment and air quality in the European Union. It introduces a tightening of standards for emissions from large combustion sources, and its regulations cover a significantly higher number of combustion plants.
The energy sector of each country has its own specific character and energy security policy, at least until we adopt a common, uniform energy policy. Around 95% of the Polish energy sector is based on coal. Adoption of the new directive's initial requirements would result in a serious threat to Poland's energy security as well as to that of other countries in our part of Europe which are in a similar situation because their energy sector has similar characteristics.
In view of this, it is a good solution to make it possible for Member States to achieve environmental objectives by establishing transitional national plans, enabling the temporary application of higher emission limits. Another key factor will be the possibility of granting permits with derogations, whereby it will be possible for consent for emissions to take account of the local situation and specific geographical and economic conditions. However, changes to environmental legislation should always move in the direction of setting objectives which can be achieved by all Member States.
The compromise text restores many of the Council's original plans, which took account of the fact that many Member States, because of their dependence on coal or geographical conditions, are unable to comply with very high environmental standards. This approach to reducing emissions and bringing in high standards is one which I think is proper, because it is both rational and workable in practice.
(PL) Mr President, the Committee on the Environment, Public Health and Food Safety has rejected rational mechanisms of accommodation. Adoption of the Krahmer report will put enterprises in a difficult situation.
In Poland, in accordance with its accession provisions, facilities with a power of over 500 MW will have wet desulphurisation installed in 2018. If this restrictive directive comes into force in 2016, over 1 200 boilers will have to be modernised in Poland in six years. This is economically and technically problematic. This should be made to apply only to new investments. Adoption of this controversial compromise will mean that Polish power stations, for example, will shut down 50% of their power by 2020.
The draft recommendation for second reading should be rejected, because it does not take account of local economic and technical realities. It is based on dogmatic principles. It leads to unsustainable development and unfair competition within the European Union.
(FR) Mr President, the final agreement which has been reached on the recast of the directives on industrial emissions is more than acceptable, and I welcome the work done to reach a compromise.
This final package takes up the key points of the position which I defended with several of my colleagues within the Committee on the Environment, and which was designed to make this text an ambitious, yet realistic, piece of legislation.
First, a degree of flexibility is maintained for businesses and for the authorities responsible for granting exemptions. Next, I must applaud the new version of the ESN, which caused so much controversy and which seems much more achievable now that it has been restricted to certain sectors. It is also important to point out that, thanks to the agreement reached, there is a stronger link with the Emission Trading System (ETS) Directive, and the somewhat irrelevant notion of creating an SO2 and NOx quotas market has been removed once and for all from the text of the new directive. A few reservations should, nevertheless, be borne in mind, and they relate more specifically to the provisions on soils. The Soil Directive is still pending, and unfortunately, this major issue will be addressed only by those Member States which have their own legislation.
Tomorrow, Parliament has a duty to adopt the points of the agreement reached at the end of the trialogues. Huge efforts have been made by all concerned to prevent this text from being sent back to the conciliation stage. It is a text which, may I remind you, is crucially important for industry and European environmental policy alike.
(RO) The purpose of the Industrial Emissions Directive is to reduce the polluting emissions from 52 000 industrial installations across the EU, operating in different industrial sectors.
Installations which come under the remit of this directive must be authorised. The permits issued must include emission limit values which must be observed, as well as operating conditions specified on the basis of the best available techniques. In order to obtain these permits, companies in the relevant industrial sectors should also submit an investment plan guaranteeing that their industrial installations will be modernised in order to reduce polluting emissions.
I think that this directive should be linked to the European Union's industrial policy. The directive should provide sufficient flexibility enabling European industry to be modernised so that we can maintain industrial output and jobs in the European Union, while still reducing polluting emissions.
Finally, I call on the Commission to consult Parliament and Member States right at the early stages of drafting the decisions for setting the emission limit values associated with the best available techniques, and not just after they have been adopted by the Commission.
(PL) Mr President, I would like to comment on two matters. The first is a quick answer - the match has ended and the score was 3:2 to the Dutch.
The second matter concerns Member States with a coal-based industry and the draft directive. Poland is participating, and is going to participate, in the realisation of European energy strategy, so we welcomed the compromise reached in the trialogue on the draft directive on industrial emissions. Poland has a fuel structure which is unique at world level - over 90% of its electricity and heat are generated using local coal, which gives our country security and a high degree of energy independence.
The transitional periods for large combustion plants concerning SO2 and NOx emissions are particularly important to us. Without the derogations, it would be necessary to carry out, in a technically and economically unjustified way, the premature and sudden shutdown by the end of 2015 of over 30 functioning power plants and over half of the thermal power plants and district heating plants which supply the population and industry. The transitional periods allow the process of shutting down generating facilities to be spread gradually over the years 2016-2023 and the facilities to be replaced with modern power units of the highest potential generating efficiency.
The investment process which has begun in our country is also directed towards fuel diversification in accordance with current energy policy up to 2030. This will allow a reduction in the share of solid fuels in the production of electrical energy to below 60%. It should also be said that Poland, when implementing the requirements of the climate and energy package, is going to have to make an enormous effort to achieve, in 2020, a 20% share of renewable energy, an improvement in energy efficiency and technological redevelopment of energy generation for low levels of CO2 emission.
(CS) I firmly believe that the compromise negotiated between the Council and the European Parliament is a sensible solution to the ambitious revision of integrated measures to prevent and limit air pollution from emissions in the Union. It is based on the political consensus achieved under the Czech Presidency over temporary exemptions for existing facilities that require time and money for extensive modernisation, which is no easy matter, especially in a time of economic crisis. As a doctor, I would, of course, welcome a more dramatic reduction in emission ceilings, but this is not realistic in practice. I am pleased that an agreement has already been reached with industry in the Czech Republic and that there is a national plan for the gradual reduction of emission ceilings, so that the new limits should be achieved within 10 years. I am concerned that the adoption of any other proposals outside the framework of the hard-won compromise might bury the entire revision for years to come. I would like to congratulate all of the negotiators.
(SK) First, I would like to support the efforts of the rapporteur, Holger Krahmer, to ensure that the European Union's environmental protection objectives are fulfilled as consistently as possible.
On the other hand, I understand the fears of European governments that consistent fulfilment of the requirements formulated by the European Parliament might, in some cases, complicate the economic situation in their countries.
However, a temporary slowdown in economic growth might, under certain circumstances, be an acceptable price to pay for a major environmental improvement for citizens in heavily polluted regions.
We must therefore, in a sensitive but vigorous way, continue with gradual pressure for the modernisation of production technologies aimed at reducing industrial emissions and leading to constructive dialogue with representatives of industry concerning the incorporation of this philosophy into their development plans.
(DE) Mr President, reducing bureaucracy, simplification, increasing efficiency - three key phrases which stand for the right approach to amending the existing Industrial Emissions Directive. We need a controlled reduction of excess bureaucracy so that we can have more efficient activity. We need concrete and compact guidelines which establish EU-wide minimum standards. We need the accompanying increase in efficiency in order to be able to protect our environment more effectively. However, we also need an independent and objective controlling body which will ensure adherence to the new guidelines.
In recent years, CO2 emissions have been reduced by 12% through new technologies, as well as sustainable economic activity in the agricultural sector. The agricultural sector therefore has a leading role to play in climate and environmental protection. Industry can now follow. With the creation of minimum standards and the resulting reduction in environmental damage, industry will also have to make a concrete contribution to the protection of our environment.
(RO) I approve of the compromise text resulting from the trialogues.
The disparities between Member States in terms of enforcing the legislation and monitoring this enforcement have been removed. A number of derogations and flexible provisions have been included for large combustion plants which are unable to comply before the date when the directive enters into force. This will allow minimum requirements to be established, along with minimum emission limit values for each industrial sector, which must be observed across the board by all economic operators in the European Union. It will allow derogations to be agreed from the emission values accepted and based on the best available techniques. These derogations concern cases where investment costs outweigh environmental benefits.
The compromise text is about providing systematic action for improving the performance of industrial installations, from the perspective of both environmental protection and economic benefits. The upshot of all this ...
(The President cut off the speaker)
(FI) Mr President, this important legislative reform unfortunately remained in the shadow of the Climate and Energy Package in autumn 2008. It is a pity, because it is a hugely important directive for both air quality and EU industry. At the time, I did all I could to ensure that its importance would not have any negative associations, in that it was expensive without having any of the environmental benefits mentioned. It is a shame that no one asked the Committee on Industry, Research and Energy for its views, even though the directive is obviously also its province.
Although we achieved a reasonable compromise, companies must invest in cleaning technology, which is not necessarily available. Plants will have to be closed prematurely and the costs to the consumer will be considerable. Nevertheless, it is good that the compromise takes into consideration the need for flexibility in respect of old plants that are hardly used. The premature closure of plants would represent a cost that the resultant environmental benefit would not cover. It is also good that the emission limits for carbon dioxide, as promoted by the Group of the Greens/European Free Alliance, did not get through, because there is already too much control that overlaps with emissions trading.
Member of the Commission. - Mr President, a key point that allows us to address problems of environmental protection and distortion of competition is, firstly, requiring BAT conclusions to be used in setting permit conditions and, importantly, emission limit values. Flexibility is still possible but must now be clearly justified. The Commission can collect information on the use of this flexibility. The largest sources of pollution - large combustion plants - will have to apply best available techniques by mid-2020 or shut down by 2023. You are probably aware that our proposal was for a shorter time.
All these measures, as well as provisions on monitoring inspections and public transparency, mean that this package should be agreed to allow us to move forward.
The Commission is certainly ready to help in this implementation process but I have stated many times that I will not hesitate to launch infringement proceedings if necessary. I hope that I have already proved that in the first half of my mandate. I believe that a level playing field is an important argument that we have to follow.
Concerning competition, of course we should take care of competitiveness and competition in Europe and of course we want to compete with China - but not with their air quality standards. Even today, we can see that in Europe, there are many premature deaths which prove to have been caused by poor quality air conditions.
I think it is fair to say that we give industry time to build changes into normal investment plans. We should also look to a positive side of the agenda: that we also gain a technological advantage. It is important also to recognise that the Commission's IPPC recast proposal does not fundamentally change the existing 1996 IPPC regime. The original proposal was based on a thorough impact assessment that took place over two years in Members States' industry and non-governmental organisations. It is also crucial to remember that the concept of best available techniques takes into account the costs of applying these techniques.
It is also important to know that we have a lot of complementary policies to support industry: the Strategic Energy Technology Plan, the Environmental Technologies Action Plan, the Seventh Framework Programme, the Competition and Innovation Programme, structural funding and so on.
To summarise what I have heard today: better environment, stay competitive, European jobs, sustainability, cutting costs, too many exemptions, stricter rules, more flexibility needed, interests, balanced rights. That is what the compromise is bringing. The fact is that we are moving. The fact is that we are moving in the right direction, in the direction of a better quality of life, a more healthy environment, a more level playing field for industry, with stimulus for new innovation. I think that the proposal which is on the table and which was excellently handled by the rapporteur deserves your support. It certainly has the support of the Commission.
Mr President, three relevant things have happened while we have been debating: first, it is clear that Europe will be the football world champions. A good omen, I think. Who exactly it will be, we will see. I do not want to express any preference now. The second is that Germany is receiving compliments from the United Kingdom. Chris Davies, many thanks! That also does not happen every day. It is certainly worth noting. Thirdly, all is still well with the world; even the Group of the Greens/European Free Alliance finds football more important than environmental protection. Regrettably, our fellow Member, Mr Eickhout, has left us again. However, congratulations to our Dutch friends, of course.
I wanted to talk about two aspects of the debate to which I have just been able to listen. The first is that I understand all the worries and woes of my Eastern European friends only too well. As an East German, I am also half-Eastern European. I understand that Eastern Europe cannot immediately catch up on every step of environmental policy that has been taken in the Western European countries in recent decades. In order to get high-level environmental protection, one has to be able to afford it. Yes, that is true. However, I think that - even if we allow for this - it is worth approving this compromise, because it will do justice to the different starting positions that many Member States find themselves in.
Secondly, the argument that the use of best available techniques will endanger competitiveness, in particular, with respect to China, is not only false; it is also dangerous. We must deal with the fact that industrial processes in Asia are always cheaper than here. However, we will only meet this challenge if we implement best available techniques in as many branches of industry as possible. Those which do not do this will become less competitive.
No one, including this law, is demanding that an industrial enterprise should be switched off tomorrow. No one is demanding a leap from 0 to 100 in order to achieve a particular pollutant limit within a week. We have enough transitional periods, but to say that we must go without for competitive reasons is false. I also think that with this directive, we have set a course not only for environmental policy, but also for industrial policy, a course for which it is worth working in the next few years.
. - Mr Krahmer, congratulations on your excellent work.
The debate is closed. The vote will take place tomorrow, Wednesday, 7 July 2010, at 12:00.
Written statements (Rule 149)
I wish to welcome the trialogue conducted on the subject of the proposal for an industrial emissions directive. Europe needs a policy which will take into account the modernisation capabilities of the industrial installations in every Member State. The majority of provisions included in the text of the directive reflect a necessary adjustment aimed at ensuring that economic operators in the energy industry which need time to comply with the new regulations can continue to operate. In this respect, derogations are extremely important, and can be made on the basis of clear criteria that need to be outlined by the Commission based on guidance.
At the moment, we are witnessing tentative development of alternative energy resources in certain regions. This maintains considerable dependency on fossil fuels. We must find solutions enabling us to invest in state-of-the-art energy production facilities in the least polluting way possible. We must also facilitate the transition of workers from polluting industries, such as coal mining, to other economic sectors.
The European Commission must ensure that the latest generation technologies for energy production are distributed uniformly throughout the whole of Europe by providing logistical and financial support, where needed, to Member States which still do not have the necessary resources for investing in such projects.
Industrial activity requires a high level of environmental protection. This is particularly true for the prevention of air and water pollution, but also for biodiversity. At the moment, the European rules on industrial environmental protection are too fragmented and do not yet achieve the desired degree of usage of best available techniques to raise the level of environmental protection. As a result of this, it is of particular concern that we make utilisation of the best available techniques the rule rather than the exception. The main strategy emerging as a result is to combat environmental pollution at source. With the recast and the renewed discussion of these rules, important steps have been taken towards restricting the possibilities for exemption and reducing bureaucracy, which is particularly relevant for SMEs. Apart from this, the Commission has the task of regularly checking whether further Europe-wide uniform requirements are needed for individual activities and plants, and reporting on this to the Council and to Parliament. It is also requested to support and monitor the Member States in implementing the measures. In this regard, cooperation with European confederations of industry, SMEs and NGOs plays an important role. The second implementation report in 2019 will show whether the application of best available techniques in the EU has really become the rule, in order to ensure a high degree of environmental protection in the industrial sector.
The legislative process of the directive on industrial emissions (integrated pollution prevention and control), which is important for the whole of the EU, is slowly drawing to a close. However, it should be emphasised that not all Member States are able to implement it. From Poland's point of view, if adopted in its present form, the directive could have serious consequences for industry and district heating plants. Losses to industry may be as high as PLN 50 billion. Implementation of the directive will also have an adverse effect on thousands of Polish businesses. Reducing the level of pollution to the proposed value will mean many old plants will have to be replaced by new ones, which is a bigger problem than reducing carbon dioxide emissions. However, in the case of district heating plants, the directive provides for a transitional period for adapting to Union standards until 2019. This is four years shorter than Poland had expected. Extending the transitional period would make technological conversion easier for small heating plants. Introduction of the directive will also affect the lives of ordinary citizens. According to estimates made by the Polish Ministry of the Environment, introduction of legislation on industrial emissions will cause a 20% rise in the price of heat, and the costs of using electricity will also rise. In view of the above, the recommendation for second reading of the industrial emissions directive should be rejected.